539 S.W.2d 233 (1976)
Milton H. COUSINS, Appellant,
v.
Helen M. BROWN et al., Appellees.
No. 16782.
Court of Civil Appeals of Texas, Houston (1st Dist.).
July 29, 1976.
No brief for appellant.
No brief for appellee.
PER CURIAM.
Final judgment was rendered in this cause on February 20, 1976. The motion for new trial was heard and overruled by order rendered and entered on April 2, 1976. This order contained a notice of appeal to the Court of Civil Appeals for the First Supreme Judicial District of Texas. A cost bond duly approved was filed on March 22, 1976, and a supersedeas bond was filed on May 20, 1976. The appeal was duly perfected. Rule 363, Texas Rules of Civil Procedure.
The Rules of Civil Procedure require that the transcript and statement of facts be filed in this court within sixty days from the date the motion for new trial was overruled, in this case on or before June 1, 1976. *234 Rule 386, T.R.C.P. No transcript or statement of facts has been filed in this court, nor has appellant filed a motion for enlargement of time within which to do so. A transcript of the proceedings in the trial court was tendered on June 25, 1976. Motions for extensions of time must be filed within 15 days of the last date for timely filing provided by the Rules. This court can no longer entertain a motion for extension of time within which to file the statement of facts or the transcript. Rule 21c, T.R.C.P.
Appellees, Helen M. Brown, Earl D. Brown, and Daryl S. Brown, have filed in this court a motion for affirmance on certificate. The motion fully complies with the requirements of Rule 387, T.R.C.P. The motion was filed within one year after the right to file the transcript expired. The appellees are entitled to have judgment affirmed against the sureties on the bonds as well as against the appellant.
The judgment of the trial court is affirmed and judgment is here rendered against Lawyers Surety Corporation in the amount of $1,694.25, plus interest at the legal rate until paid. Judgment is also rendered against the defendant, Milton H. Cousins, and Lawyers Surety Corporation as surety, for the costs of court.